IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMAL BENNETT, CHRISTOPHER WHITE,          : No. 2 MM 2022
QURAN GEDDY, TYREEK ROBINSON,              :
RASHAUN FLEMING, QUINTON WILSON,           :
LAMONT CRADEL JR., STEPHEN                 :
WANAMAKER, DERREK JOHNSON,                 :
SHAHEED GINDRAW, JAHMERE                   :
JOHNSON, IKEEM FOGAN, DAVID LOPEZ,         :
A. FRIED, RAHNELL COTTON (ALL              :
INDIVIDUALS HELD ON BAIL HE CANNOT         :
AFFORD),                                   :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ARRAIGNMENT COURT MAGISTRATES              :
OF LYCOMING COUNTY PA. OF THE              :
COMMONWEALTH OF PA.,                       :
                                           :
                   Respondents             :


                                   ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2022, the Petition for Writ of Mandamus is

DENIED.